Citation Nr: 0313226	
Decision Date: 06/18/03    Archive Date: 06/24/03	

DOCKET NO.  95 32 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for a left knee disability. 

2.  Entitlement to a disability rating in excess of 
20 percent for a low back disability. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability. 

4.  Entitlement to a total compensation rating based on 
individual unemployability by reason of service-connected 
disabilities. 

(The issue of whether there is clear and unmistakable error 
in an August 8, 1989, decision of the Board of Veterans 
Appeals which denied service connection for a right knee 
disability, is the subject of a separate decision of the 
Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from July 1979 to May 1980.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which, among other things, eliminates the 
requirement that a claim be well grounded and redefines the 
obligations of VA with respect to the duty to assist.  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  A review of the record shows the 
veteran has not been apprised of the VCAA and its 
ramifications.  

In view of the current posture of the case and the 
comprehensive scope of the VCAA, the Board is of the opinion 
that further development is necessary.  Accordingly, the case 
is REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
knee and back problems since September 
2002.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  

2.  The veteran should be provided with a 
VA Form 21-8940 (Veterans Application for 
Increased Compensation Based Upon 
Unemployability) for completion.  The 
veteran should provide detailed 
information regarding any attempts he has 
made to obtain employment and the results 
of those efforts.  

3.  The VA physician who conducted the 
September 19, 2002, joints examination of 
the veteran at the Dingell Veterans 
Administration Medical Center in Detroit, 
should be contacted and asked to review 
his report of examination of the veteran 
at that time and opine as to the combined 
effect of the veteran's service-connected 
disabilities on his ability to obtain and 
maintain some form of gainful employment.  

4.  Then, the RO must review the claims 
file and make sure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (August 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Then, the RO should readjudicate the claims of increased 
ratings for the veteran's left knee and low back 
disabilities, whether he has submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a right knee disability, and his claim 
for a total compensation rating based on individual 
unemployability by reason of his service-connected 
disabilities.  If the benefits sought on appeal are not 
granted to the veteran's satisfaction, a supplemental 
statement of the case should be issued and the veteran and 
his representative should be provided with an appropriate 
opportunity for response.  

Then, the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




